Citation Nr: 1812311	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-32 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for gout of the right knee and foot.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In October 2017, the Veteran testified at a Board video conference hearing.  A transcript of the hearing is of record.  

The Veteran initiated an appeal of a December 2017 rating decision by filing a notice of disagreement (NOD) in January 2018.  See 38 C.F.R. § 20.200.  In the decision, the RO increased the Veteran's rating for depressive disorder from 30 to 50 percent disabling, effective in September 2017.  In the NOD, the Veteran expressed his disagreement with the assigned rating.  As the RO has acknowledged receipt of the NOD and the electronic record indicates additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Thus, Manlincon is not applicable at this time.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently rated as 20 percent disabled under 38 C.F.R. § 4.71a, Diagnostic Code 5017, which provides that gouty arthritis should be rated under Diagnostic Code 5002.  This diagnostic code provides that the disability may be rated as an active process or on the basis of chronic residuals.  38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5017 (2017).  

The Veteran indicated at the Board hearing in October 2017 that his gout symptoms have been getting worse.  In this regard, he testified that his symptoms include flare ups at least three times a year.  He also said that his limitation of motion has decreased.  He further testified that his gout affects both knees, legs, ankles and his big toe.  He added that he has been getting electrical stimulation therapy (TENS unit pads) for his knees and that surgery has been suggested.  

When a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition, a new examination must be provided.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Here, in addition to the Veteran's complaints of worsening symptoms, the Board notes that the last VA examination is over five (5) years old.  As such, the Veteran should be afforded a new VA examination in order to ascertain the current level of severity of his service-connected gout. 

Also, updated treatment records should be obtained.  In this regard, the Veteran testified in October 2017 that he underwent knee x-rays and a knee magnetic imaging resonance (MRI) at a VA medical facility that year.  His claims folder (Legacy Content Manager) contains VA outpatient records dated through September 2017, including knee x-ray findings in February 2017 and knee MRI findings in April 2012.  It is thus unclear whether there are more recent MRI findings of the knee that have not been associated with the claims file.  With this in mind, an attempt must be made to update the record with additional outstanding pertinent medical evidence, VA or nonVA, beginning in September 2017.  See 38  U.S.C. § 5103A (b), (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence regarding the Veteran's gout beginning in September 2017, to specifically include outstanding MRI findings of the knee, and associate those records with the claims file. 

2.  Following completion of the above, schedule an appropriate VA examination to determine the current severity of the Veteran's gout.  All indicated tests and studies should be performed, to include range of motion findings, and the examiner should review the claims file prior to completing the report.  

3.  Thereafter, and following any additional development deemed warranted, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given the opportunity to respond.  The case should be returned to the Board for appellate consideration of the issue on appeal.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




